


110 HCON 265 IH: Supporting the goals and ideals of World

U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 265
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2007
			Ms. Lee (for herself,
			 Mr. Waxman,
			 Mrs. Christensen,
			 Mr. Murphy of Connecticut,
			 Ms. Jackson-Lee of Texas,
			 Mr. Towns,
			 Mr. Ellison,
			 Ms. Norton,
			 Mr. Jefferson,
			 Mrs. Jones of Ohio,
			 Mr. Meeks of New York,
			 Ms. Kilpatrick,
			 Ms. DeLauro,
			 Mr. McDermott,
			 Mr. Israel,
			 Mr. Rush, Mr. Davis of Illinois,
			 Mr. Cummings,
			 Mr. Stark, and
			 Ms. McCollum of Minnesota) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of World
		  AIDS Day.
	
	
		Whereas globally, the Joint United Nations Programme on
			 HIV/AIDS (UNAIDS) estimates that since the identification of
			 AIDS in 1981, about 65,000,000 people have been infected with HIV, and more
			 than 25,000,000 people have died of AIDS;
		Whereas UNAIDS estimated that at the end of 2007, the AIDS
			 pandemic had killed 2,100,000 people while 33,200,000 people were living with
			 HIV worldwide and of whom 2,500,000 people were newly infected;
		Whereas UNAIDS estimates that in 2007, 330,000 children
			 under the age of 15 died from AIDS, while 2,500,000 children were living with
			 HIV, 90 percent of whom reside in Sub-Saharan Africa;
		Whereas UNAIDS estimates that each day 1,800 children
			 under the age of 15 become newly infected with HIV and only 8 percent of
			 pregnant women worldwide receive services to prevent HIV transmission to their
			 newborns;
		Whereas globally, women are facing rising incidence rates,
			 accounting for 15,400,000 infections and half of the adult population living
			 with HIV/AIDS;
		Whereas developing countries continue to bear the brunt of
			 the AIDS pandemic with Sub-Saharan Africa serving as the home of 68 percent of
			 all adults and children living with HIV, 60 percent are women and girls;
		Whereas in the United States, the Center for Disease
			 Control and Prevention (CDC) estimates that over one million
			 people are living with HIV/AIDS, of whom 25 percent do not know they are
			 infected;
		Whereas despite the fact that African-Americans comprise
			 approximately 13 percent of the American population, the CDC estimates that in
			 2005 they accounted for 44 percent of all persons living with AIDS and 49
			 percent of the estimated 37,331 new HIV/AIDS diagnosis;
		Whereas the CDC estimates that in 2005 women represented
			 26 percent of all new HIV/AIDS infections with African-American women 25 times
			 more likely to be infected than white women and accounting for 64 percent of
			 all women living with HIV/AIDS;
		Whereas according to the CDC, in 2005, 4,883 people age
			 13–24 were newly diagnosed with HIV/AIDS, with African-Americans
			 disproportionately affected and accounting for 55 percent of all HIV infections
			 reported among young persons;
		Whereas in order to address the HIV/AIDS epidemic in the
			 United States, in 2006 the Ryan White CARE Act was reauthorized as the Ryan
			 White HIV/AIDS Treatment Modernization Act, making Federal funds available to
			 United States metropolitan areas, States, and service providers to assist
			 affected families and persons living with HIV/AIDS with healthcare and support
			 services;
		Whereas to further focus attention on the HIV/AIDS
			 epidemic among minority communities in the United States, in 1998, Congress and
			 the Clinton administration created the Minority AIDS Initiative to provide
			 funds to State and local institutions and organization to best serve the
			 healthcare costs and support needs of racial and ethnic minorities living with
			 HIV/AIDS;
		Whereas to address the global HIV/AIDS epidemic, in 2000,
			 Congress passed the Global AIDS and Tuberculosis Relief Act, providing the
			 first contribution and the founding framework for what became the Global Fund
			 to Fight AIDS, Tuberculosis, and Malaria, which provides grants to developing
			 countries to combat HIV/AIDS, tuberculosis, and malaria;
		Whereas since the Global Fund was created in 2002 donors
			 have pledged more than $10,000,000,000 in funding, of which $3,000,000,000 has
			 been donated by the United States;
		Whereas as of mid-2007, the Global Fund has supported
			 treatment to over 1,100,000 people for HIV/AIDS, directly observed treatment
			 (DOTS) to 2,800,000 people for tuberculosis, and over 30,000,000
			 insecticide treated bednets to fight malaria;
		Whereas in order to further address the global HIV/AIDS
			 epidemic, in 2003, Congress authorized the President’s Emergency Plan for AIDS
			 Relief (PEPFAR) to authorize $15,000,000,000 over 5 years to
			 combat the global AIDS epidemic in 15 focus countries, the largest public
			 health initiative in history launched by a single country to fight a single
			 disease;
		Whereas, between fiscal years 2004 and 2008, PEPFAR
			 programs aim to support care for 10,000,000 HIV-affected people, including
			 children orphaned by AIDS; support the prevention of 7,000,000 new HIV
			 infections; and help 2,000,000 people receive antiretroviral treatment;
		Whereas, between fiscal years 2004 and 2007, Congress
			 provided nearly $13,500,000,000 for U.S. global HIV/AIDS, tuberculosis, and
			 malaria programs;
		Whereas of March 31, 2007, PEPFAR has supported the
			 treatment of 1,100,000 people and as of September 2006, has supported the
			 prevention of mother-to-child HIV transmission during more than 6,000,000
			 pregnancies and has facilitated care for nearly 4,500,000 people, including
			 more than 2,000,000 orphans and vulnerable children;
		Whereas, in 2001, representatives and heads of state of
			 189 countries, including the United States, convened at the first-ever Special
			 Session of the United Nations General Assembly on HIV/AIDS and unanimously
			 adopted the Declaration of Commitment on HIV/AIDS;
		Whereas the UN Declaration of Commitment outlines
			 prevention, treatment, and funding methods for achieving the Millennium
			 Development Goal of halting and beginning to reverse the spread of HIV/AIDS by
			 2015;
		Whereas, in 2006, the United Nations General Assembly
			 convened a High Level Meeting on AIDS, pledging to move toward the goal of
			 universal access of comprehensive prevention programs, treatment, care, and
			 support by 2010;
		Whereas the concept of World AIDS Day originated at the
			 1988 World Summit of Ministers of Health on Programmes for AIDS Prevention and
			 was established to focus attention on the HIV/AIDS pandemic; and
		Whereas December 1, is now recognized as World AIDS Day
			 and has been taken up by governments, international organizations, and
			 charities around the world: Now, therefore, be it
		
	
		That the Congress—
			(1)supports the goals and ideals of World AIDS
			 Day and recognizes the twentieth anniversary of observing this day;
			(2)commends the President, State and local
			 governments, including their public health agencies, for recognizing this day,
			 for publicizing its importance among their communities, and for encouraging
			 individuals to undergo testing for HIV;
			(3)supports continued funding for prevention,
			 care, treatment services, and research programs for persons living with
			 HIV/AIDS in the United States including through the Ryan White HIV/AIDS
			 Treatment Modernization Act, the Minority HIV/AIDS Initiative, the Centers for
			 Disease Control, the National Institutes of Health, the Substance Abuse and
			 Mental Health Services Administration, the Office of Minority Health, and the
			 Office of the Secretary of Health and Human Services;
			(4)supports continued funding for the
			 President’s Emergency Plan For AIDS Relief, and the Global Fund to Fight AIDS,
			 Tuberculosis, and Malaria to provide prevention, care, and treatment to combat
			 HIV/AIDS in developing countries;
			(5)supports the goal of providing universal
			 access to comprehensive prevention, treatment, care, and support programs by
			 2010; and
			(6)supports efforts to address the factors
			 that make populations vulnerable to HIV/AIDS by decreasing poverty, hunger,
			 childhood mortality, and by empowering women.
			
